Case 1:17-cr-00127-ARR Document 176 Filed 04/17/20 Page 1 of 16 PageID #: 1360



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                                17-cr-127 (ARR)

              — against —
                                                                Not for print or electronic
                                                                publication
 VINCENT ASARO,

                   Defendant.
                                                                Opinion & Order


ROSS, United States District Judge:

       Defendant Vincent Asaro, through counsel, moves for compassionate release pursuant to

the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i). See Def.’s Mot. to Reduce Sentence or for

Compassionate Release, ECF No. 168 (“Def.’s Mot.”). The government opposes. Asaro’s motion

is granted, subject to the conditions set forth below.

                                  FACTUAL BACKGROUND

       In June 2017, the defendant, Vincent Asaro, pleaded guilty to a violation of the Travel Act,

18 U.S.C. § 1952(a)(3)(B). See Min. Entry, June 27, 2017, ECF No. 62; Superseding Information,

ECF No. 61. In 2012, Asaro—a high-level member of the Bonanno crime Family—was driving in

Howard Beach when another driver cut him off in traffic. Sentencing Tr. Def.’s Ex. E at 19:5–6,

16–21, ECF No. 168-1. Asaro followed the other driver, obtained his license plate information,

and subsequently either asked or directed Bonanno Family associates to determine the driver’s

home address and set the car on fire. Id. 19:7–19. His associates did indeed burn the car. See id.

19:16–19. Asaro was 77 years old when he committed this crime and 82 years old at sentencing.

Id. 23:15–16. On December 28, 2017, I sentenced Asaro to 96 months’ imprisonment to be
Case 1:17-cr-00127-ARR Document 176 Filed 04/17/20 Page 2 of 16 PageID #: 1361



followed by 3 years of supervised release. Min. Entry, Dec. 28, 2017, ECF No. 130.

       At sentencing, in considering Asaro’s history and characteristics, I took into account

conduct for which he was acquitted after a jury trial—over which I presided—in 2015. Sentencing

Tr. 20:16–23, 23:1–7. I found “not only just by a preponderance of the evidence but by

overwhelming evidence that Mr. Asaro ha[d] lived a life of violence.” Id. 20:19–21. Specifically,

I gave “particular weight” to Asaro’s participation in the murder of Paul Katz—whom, testimony

showed, he strangled because Katz had cooperated with law enforcement—and the Lufthansa heist

at John F. Kennedy airport. Id. 21:11–16. I also considered “Asaro’s poor health and advanced

age,” which I found to be “significant mitigating personal characteristics.” Id. 23:17–19. At the

time of his sentencing, Asaro suffered from “serious health conditions.” Id. 23:25–24:7.

Ultimately, however, I concluded that the sentencing factors “militate[d] in favor of a substantial

prison sentence.” Id. 25:18–25.

       Asaro is currently serving his sentence at MCFP Springfield (“Springfield”), a federal

medical detention facility in Springfield, Missouri. Since his sentencing proceeding, his condition

has worsened. In particular, Asaro asserts, and the government does not dispute, that he had a

stroke in August 2019. See Government’s Resp. to Def.’s Mot. 5, ECF No. 171 (“Gov’t Resp.”);

Def.’s Mot. 6; see also Hyle Letter Def.’s Ex. A at 2, ECF No. 168-1 (referring to a

“cerebrovascular accident”); Carollo Letter Def.’s Ex. L, ECF No. 168-1. After his stroke, in

September 2019, Asaro had “extensive healthcare needs”; he required “ongoing and chronic care”

and “remain[ed] in bed the majority of the time.” Progress Report Def.’s Ex. J at 1–2, ECF No.

168-1. He also “ha[d] trouble speaking.” Id. at 2.

       Before filing the instant motion, Asaro petitioned the warden at Springfield for a reduction

in his sentence. In January 2020, the Assistant Director and General Counsel of the Bureau of



                                                 2
Case 1:17-cr-00127-ARR Document 176 Filed 04/17/20 Page 3 of 16 PageID #: 1362



Prisons (“BOP”), Ken Hyle, found that Asaro satisfied the BOP’s definition of “an elderly inmate

with medical conditions”—a designation that makes an inmate eligible for consideration for a

sentence reduction by the BOP. Hyle Letter 1–2. Hyle based this determination on the fact that

Asaro was 84 years old and had served 58 percent of his prison sentence. See id. at 2. He found

that Asaro suffered from an extensive list of medical conditions that included “status post

cerebrovascular accident (CVA) with right-side hemiplegia and expressive aphasia.” Id. Asaro had

been working with a physical therapist but had refused to participate in the majority of his most

recent sessions. See id. Asaro “use[d] a wheelchair and require[d] assistance with transfers and,

when traveling outside of his housing unit, the assistance of a pusher.” Id. In addition, Asaro was

determined “to be at a high risk of falling” and needed “assistance with the majority of his activities

of daily living (ADLs) and instrumental ADLs such as toileting, transferring, setting up for meals

and snacks, bathing, grooming, doing laundry, shopping, managing his medication, and navigating

the correctional environment.” Id. He was “housed on the inpatient unit with no plans to transition

to the general population.” Id. In sum, Asaro was “experiencing deteriorating mental and physical

health that substantially diminishe[d] his ability to function in a correctional environment[.]” Id.

Nonetheless, because of “the nature and circumstances of Mr. Asaro’s offense and his criminal

and disciplinary histories,” Hyle determined that “his release at this time would minimize the

severity of his offense and pose a danger to the community.” Id. Thus, he denied Asaro’s petition.

       The government asserts that between January 2020 and the present, Asaro’s condition has

improved. See Gov’t Resp. 6. Indeed, the record from an April 7 medical evaluation shows that

Asaro “[h]as had improvement since CVA” and that he “[c]urrently requires minimal set-up

assistance with shower/shaving,” “[a]mbulates without assistive devices,” and is “[a]ble to dress,

toilet, and feed self independently.” Clinical Encounter Gov’t Ex. A, Apr. 7, 2020, at 1 (“April 7



                                                  3
Case 1:17-cr-00127-ARR Document 176 Filed 04/17/20 Page 4 of 16 PageID #: 1363



Record”).1 Still, he “[c]ontinues to have expressive aphasia and often uses 1-2 word responses to

questions.” Id. Other, more extensive medical records show that Asaro has remained substantially

impaired between January and now. For example, in April alone, Asaro has received assistance

with feeding on numerous occasions—including on April 7.2 A monthly nursing assessment dated

February 9, 2020 states that although Asaro “requires some assistance with tray set up, showering,”

he “[is] independent with dressing, getting up to toilet by himself and performing his own

grooming such as combing hair and brushing teeth,” suggesting some ability to care for himself.

Id. at 117. Nonetheless, he remained “a high fall risk” at that time. Id. As recently as March 24, he

was “encouraged to use his rolling walker or wheelchair when ambulating” after he incurred his

“second wound within [the] last 2 weeks,” presumably from falling. Id. at 13. He has also been

prescribed numerous medications to treat various health conditions, including “blood pressure,”

“chronic pain,” “cholesterol,” and “prostate.” Id. at 27.

       Asaro has a limited ability to speak—but exactly how impaired his speaking ability is, on

an ongoing basis, is not clear. In his motion papers, Asaro’s counsel asserts that “[h]e is able to

say ‘Hello’ and ‘How are you’ but nothing much beyond that, and he often stutters to the point of

incomprehensibility.” Def.’s Mot. 7. The April 7 Record confirms that Asaro has expressive

aphasia and “often” responds to questions with one or two words. April 7 Record. However, the

more extensive records show that he has been speaking beyond basic phrases like “hello” and




1
  This medical record has not yet been filed on the docket because of the sensitive information that
it contains.
2
   Citations to “Medical Records” refer to the more extensive set of medical records that the
government submitted at my direction. See Order, Apr. 10, 2020. These medical records have not
yet been filed on the docket because of the sensitive information that they contain. For clarity, I
cite to specific documents within the set of medical records by reference to their page number
within the entire packet of records. Upon the release of this opinion, the government is directed to
file the medical records on the docket under seal.
                                                  4
Case 1:17-cr-00127-ARR Document 176 Filed 04/17/20 Page 5 of 16 PageID #: 1364



“how are you,” and beyond one-to-two words at a time. For example, documentation of a March

24, 2020 injury assessment includes an entry described as “Inmate’s Statement of how injury

occurred” and shows Asaro stating “I just don’t know what happened. It hurts.” Medical Records

at 12. He also stated “[i]t was bleeding.” Id. Documentation of a February 7, 2020 consultation

notes that Asaro’s “expressive aphasia makes understanding difficult” but that he intelligibly

commented “you’re not doing anything for me[.]” Id. at 31. Certainly, these remarks are not

complex, but they do belie any assertion that he cannot express himself beyond a basic greeting.

         In short, from reviewing Asaro’s medical records, it is difficult to determine exactly how

independently he is able to speak, move, and care for himself on an ongoing basis. Undoubtedly,

though, he is 85 years old and suffers from an extensive list of medical conditions, and his abilities

are limited.

         The COVID-19 crisis poses an additional risk to Asaro. Asaro does not contest the

government’s assertion that as of today, no confirmed cases of COVID-19 have emerged within

Springfield. Gov’t Resp. 9; Def.’s Reply 5, ECF No. 175. Still, absent more information about

how much testing the BOP is conducting, it is possible that undetected cases are present in the

facility. The virus is spreading in the state of Missouri. Coronavirus in Missouri: Map and Case

Count,     The    New     York    Times     (last       updated   Apr.   16,   2020,    5:09    PM),

https://www.nytimes.com/interactive/2020/us/missouri-coronavirus-cases.html. It has also been

spreading through other prisons and jails nationwide. See, e.g., Timothy Williams et al., ‘Jails Are

Petri Dishes’: Inmates Freed as the Virus Spreads Behind Bars, The New York Times (last

updated Mar. 31, 2020), https://www.nytimes.com/2020/03/30/us/coronavirus-prisons-jails.html.

COVID-19 poses an increased risk to elderly individuals, especially those with pre-existing health

conditions. See Order, United States v. Webb et al., No. 15-cr-00252-PKC-RML-8 (E.D.N.Y. Mar.



                                                    5
Case 1:17-cr-00127-ARR Document 176 Filed 04/17/20 Page 6 of 16 PageID #: 1365



30, 2020) (reducing sentence for prisoner of advanced age with “significantly deteriorating health”

amidst COVID-19 outbreak); Coronavirus Disease 2019 (COVID-19) People Who Are At Higher

Risk for Severe Illness (last updated Apr. 15, 2020), https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-at-higher-risk.html        (“Based     on    currently    available

information and clinical expertise, older adults and people of any age who have serious underlying

medical conditions might be at higher risk for severe illness from COVID-19.”).

        Asaro now moves for compassionate release pursuant to the First Step Act, 18 U.S.C. §

3582(c)(1)(A)(i), citing his medical conditions, combined with the risk that the COVID-19

pandemic poses to him.

                                           DISCUSSION

   I.      The First Step Act governs compassionate release.

        Under 18 U.S.C. § 3582(c)(1)(A)(i),

               the court, upon motion of the Director of the Bureau of Prisons, or upon
               motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days from the receipt of
               such a request by the warden of the defendant’s facility, whichever is
               earlier, may reduce the term of imprisonment (and may impose a term of
               probation or supervised release with or without conditions that does not
               exceed the unserved portion of the original term of imprisonment), after
               considering the factors set forth in section 3553(a) to the extent that they
               are applicable, if it finds that . . . extraordinary and compelling reasons
               warrant such a reduction . . . and that such a reduction is consistent with
               applicable policy statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A)(i). Thus, there are four prerequisites to a court’s granting compassionate

release under the First Step Act. First, the defendant must have exhausted his administrative rights.

§ 3582(c)(1)(A). Second, the court must find that “extraordinary and compelling reasons warrant”

release. § 3582(c)(1)(A)(i). Third, the court must consider the factors set forth in § 3553(a). Fourth,

the court must find that release is consistent with the Sentencing Commission’s policy statements.

                                                  6
Case 1:17-cr-00127-ARR Document 176 Filed 04/17/20 Page 7 of 16 PageID #: 1366



       A. Exhaustion

       As to the first prerequisite—exhaustion of administrative rights—a denial of a request for

compassionate release by the BOP’s General Counsel “constitutes a final administrative decision,”

and, as such, “an inmate may not appeal the denial[.]” 28 C.F.R. § 571.63(b), (d); see United States

v. Johnson, No. 4:00-cr-40023, 2020 WL 1434367, at *2 (W.D. Ark. Mar. 24, 2020) (citing §

571.63(b–c)). The inmate has thus exhausted his administrative rights. Johnson, 2020 WL

1434367 at *2. In this case, the BOP’s General Counsel denied Mr. Asaro’s request for

compassionate release. See Hyle Letter 1. Thus, Asaro has exhausted his administrative rights.

       B. Extraordinary and Compelling Reasons

       In order for a court to grant compassionate release, it must find that “extraordinary and

compelling reasons warrant” such release. 18 U.S.C. § 3582(c)(1)(A)(i). The Sentencing

Commission has issued a Policy Statement that defines “extraordinary and compelling reasons.”

U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) (“USSG”); see

United States v. Ebbers, No. (S4) 02-CR-1144-3 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8,

2020); United States v. Bellamy, No. 15-165(8) (JRT/LIB), 2019 WL 3340699, at *2 (D. Minn.

July 25, 2019). Under this Policy Statement, in relevant part, “extraordinary and compelling

reasons exist” based on the defendant’s “medical condition” when “[t]he defendant is . . . suffering

from a serious physical or medical condition, . . . suffering from a serious functional or cognitive

impairment, or . . . experiencing deteriorating physical or mental health because of the aging

process[.]” USSG § 1B1.13 cmt. n.1(A)(ii). That medical condition must “substantially diminish[]

the ability of the defendant to provide self-care within the environment of a correctional facility,”

and it must be one “from which [the defendant] is not expected to recover.” Id. Further,

extraordinary and compelling reasons may instead exist based on the defendant’s age, if “[t]he



                                                 7
Case 1:17-cr-00127-ARR Document 176 Filed 04/17/20 Page 8 of 16 PageID #: 1367



defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical or

mental health because of the aging process; and (iii) has served at least 10 years or 75 percent of

his or her term of imprisonment, whichever is less.” Id. cmt. n.1(B). Finally, extraordinary and

compelling reasons may exist if, “[a]s determined by the Director of the Bureau of Prisons, there

exists . . . an extraordinary and compelling reason other than, or in combination with,” the other

listed reasons in the Guideline. Id. cmt. n.1(D). “[A]n extraordinary and compelling reason need

not have been unforeseen at the time of sentencing in order to warrant a reduction in the term of

imprisonment.” Id. cmt. n.2.

       This Policy Statement is “anachronistic” because it pre-dates the First Step Act itself.

Ebbers, 2020 WL 91399, at *4. Some district courts have concluded that the court may make an

“independent assessment” of whether “extraordinary and compelling reasons” for release are

present, looking to the Policy Statement only for “guidance.” United States v. Beck, No. 1:13-CR-

186-6, 2019 WL 2716505, at *6 (M.D.N.C. June 28, 2019); see also United States v. Young, No.

2:00-cr-00002-1, 2020 WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020) (“[T]he district courts

themselves have the power to determine what constitute extraordinary and compelling reasons for

compassionate release.”). But see Ebbers, 2020 WL 91399, at *4 (deeming Policy Statement

“helpful in defining a vague standard” and concluding that its “descriptions of ‘extraordinary and

compelling reasons’ remain current.”).

       C. The § 3553(a) Factors

       The First Step Act requires that the court consider the factors set forth in 18 U.S.C. §

3553(a) in deciding whether to grant compassionate release. See § 3582(c)(1)(A). Thus, the court

must consider what is “sufficient, but not greater than necessary, to comply with the purposes of

[sentencing].” § 3553(a). In particular, the court must consider:



                                                 8
Case 1:17-cr-00127-ARR Document 176 Filed 04/17/20 Page 9 of 16 PageID #: 1368



         (1) the nature and circumstances of the offense and the history and
             characteristics of the defendant;
         (2) the need for the sentence imposed—
                 (A) to reflect the seriousness of the offense, to promote respect for
                 the law, and to provide just punishment for the offense;
                 (B) to afford adequate deterrence to criminal conduct;
                 (C) to protect the public from further crimes of the defendant; and
                 (D) to provide the defendant with needed educational or vocational
                 training, medical care, or other correctional treatment in the most
                 effective manner;
         (3) the kinds of sentences available;
         (4) [the kinds of sentences and sentencing range provided for in the USSG]
         (5) any pertinent [Sentencing Commission policy statement]
         (6) the need to avoid unwarranted sentence disparities among defendants
             with similar records who have been found guilty of similar conduct; and
         (7) the need to provide restitution to any victims of the offense.

Id. In considering these factors, the court “should assess whether [they] outweigh the

‘extraordinary and compelling reasons’ warranting compassionate release[.]” Ebbers, 2020 WL

91399, at *7.

         D. Sentencing Commission Policy Statements

         Finally, the court must consider whether release is consistent with the Sentencing

Commission’s policy statements. See § 3582(c)(1)(A)(i). In particular, it must determine that “[t]he

defendant is not a danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g)[.]” USSG § 1B1.13(2). The § 3142(g) factors are largely duplicative of those in

§ 3553(a). See § 3142(g). In addition, they require the court to consider “whether the offense is a

crime of violence,” “the weight of the evidence against the [inmate],” and “the nature and

seriousness of the danger to any person or the community that would be posed by the [inmate’s]

release.” Id. § 3142(g)(1)–(4).

   II.      Extraordinary and compelling reasons warrant Asaro’s release.

         Looking to the Sentencing Commission’s Policy Statement for guidance, I find that Asaro’s

medical condition constitutes an extraordinary and compelling reason for his release. The record

                                                  9
Case 1:17-cr-00127-ARR Document 176 Filed 04/17/20 Page 10 of 16 PageID #: 1369



 shows that Asaro is either “suffering from a serious physical or medical condition” or

 “experiencing deteriorating physical or mental health because of the aging process[.]” USSG §

 1B1.13 cmt. n.1(A)(ii)(I), (III). His condition “substantially diminishes [his] ability . . . to provide

 self-care within the environment of a correctional facility,” and recovery does not seem likely. Id.

 cmt. n.1(A). Asaro is 85 years old. Even on the government’s view of Asaro’s condition—that he

 “has improved dramatically” since his stroke last year, Gov’t Resp. 6—he still has “expressive

 aphasia and often uses 1-2 word responses to questions,” April 7 Record. His medical records

 show that as recently as two months ago, he remained “a high fall risk[.]” Medical Records at 117.

 Toward the end of March, he incurred his second wound in two weeks while “ambulating.” Id. at

 13. Despite the assertion in the April 7 Record that he can feed himself independently, he received

 assistance with feeding on numerous occasions this month. See Medical Records at 86–88.

 Moreover, he has an extensive and significant medical history and has been prescribed numerous

 medications to treat his various conditions. See id. at 27; Hyle Letter 2.

        Asaro’s age, in combination with his deteriorating health, also constitutes an extraordinary

 and compelling reason for his release. Again, looking to the Sentencing Commission’s Policy

 Statement for guidance, I note that Asaro is older than 65 and, as discussed, “experiencing a serious

 deterioration in physical or mental health,” likely at least partly because of “the aging process[.]”

 USSG § 1B1.13 cmt. n.1(B). While he has not quite served 75 percent of his prison sentence, he

 has nearly reached 75 percent, taking into account the good-time credit that I assume he would

 receive, as the government has offered no indication that he does not qualify. See id.3



 3
   I sentenced Asaro to 96 months’ imprisonment understanding that he would receive credit for
 the time he spent in detention prior to his 2015 acquittal—between 22 and 23 months. The
 Probation Department has assured me that he will, in fact, receive that credit. He will also receive
 credit for the time he spent in detention prior to his sentencing in the instant case—approximately
 9 months. Since his sentencing date of December 28, 2017, he has served between 27 and 28
                                                   10
Case 1:17-cr-00127-ARR Document 176 Filed 04/17/20 Page 11 of 16 PageID #: 1370



        In addition, the combination of the COVID-19 health crisis and Asaro’s age and pre-

 existing conditions constitutes an extraordinary and compelling reason for his release. See United

 States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748, at *1, *4 (S.D.N.Y. Apr. 13, 2020)

 (finding extraordinary and compelling reasons for release of defendant serving 120-month

 sentence when he was 62 years old and had multiple medical conditions, placing him at higher risk

 of complications from COVID-19); United States v. McCarthy, Nos. 3:17-CR-0230 (JCH), 3:92-

 CR-0070 (JCH), 2020 WL 1698732, at *1, *5 (D. Conn. Apr. 8, 2020) (finding extraordinary and

 compelling reasons for release of inmate convicted of armed bank robbery because he was 65 years

 old and had health conditions that increased COVID-19 risk); Order at 1, 3, United States v. Harris,

 No. 18 Cr. 364 (PGG) (S.D.N.Y. Apr. 8, 2020), ECF No. 414 (finding extraordinary and

 compelling reasons for release of inmate with asthma and Crohn’s disease, which made him

 particularly vulnerable to COVID-19); United States v. Zukerman, No. 16 Cr. 194 (AT), 2020 WL

 1659880, at *1, *5 (S.D.N.Y. Apr. 3, 2020) (finding extraordinary and compelling reasons for

 release of 75-year-old inmate with diabetes, hypertension, and obesity “because of the great risk

 that COVID-19 poses to an elderly person with underlying health problems”); United States v.

 Hernandez, No. 18 Cr. 834-04 (PAE), 2020 WL 1684062, at *3 (S.D.N.Y. Apr. 2, 2020) (finding

 extraordinary and compelling reasons for release of inmate at high risk of serious illness from

 COVID-19 because of his asthma and acknowledging difficulties that high-risk inmate would face




 months in prison. Thus, he has served approximately 58 months, or between 60 and 61 percent of
 a 96-month sentence. Factoring in a 15 percent good-time credit would reduce his total prison term
 to 81.6 months, of which he has served approximately 71 percent. In arriving at this calculation, I
 have taken into consideration both parties’ assertions regarding what percentage of his total prison
 sentence that Asaro has served. See Gov’t Sentence Calculation 1–2, ECF No. 172; Def.’s
 Sentence Calculation 1, ECF No. 173. I also note that, as the Sentencing Commission Policy
 Statement is not binding on me, I do not need to find that Asaro has served exactly 75 percent of
 his total sentence in order to find that extraordinary and compelling reasons justify his release.
                                                 11
Case 1:17-cr-00127-ARR Document 176 Filed 04/17/20 Page 12 of 16 PageID #: 1371



 in caring for self if contracted COVID-19 in detention); Order, United States v. Webb et al., No.

 15-cr-00252-PKC-RML-8 (E.D.N.Y. Mar. 30, 2020) (reducing sentence under § 3582(c)(1)(A)

 for prisoner of advanced age amidst COVID-19 outbreak based on “elevated risk of dire health

 consequences”).4 If Asaro were to contract COVID-19, given his age and current state, it is not

 unlikely that the consequences would be dire. While I acknowledge that, as of this writing, no

 confirmed cases of COVID-19 are present at Springfield, I cannot conclude that no cases are, in

 fact, present, without assurances that the BOP is routinely testing everyone within the facility.

     III.      The § 3553(a) and Sentencing Commission considerations, while significant, do
               not outweigh the extraordinary and compelling reasons for release.

            In evaluating Asaro’s application, I must consider the § 3553(a) factors and the Sentencing

 Commission Policy Statement set forth in USSG § 1B1.13. See § 3582(c)(1)(A)(i); Ebbers, 2020

 WL 91399, at *4. The Sentencing Commission Policy Statement requires that I determine “[t]hat

 the defendant is not a danger to the safety of any other person or to the community, as provided in

 18 U.S.C. § 3142(g)[.]” USSG § 1B1.13(2). Because the factors set forth in § 3553(a) and §

 3142(g) overlap, I will consider those provisions together. See §§ 3142(g), 3553(a).

            Undoubtedly, these considerations largely militate against Asaro’s release, and they weigh

 heavily. The nature and circumstances of his offense of conviction—to which he pleaded guilty—




 4
   Several courts have applied similar reasoning in granting the release of inmates who were
 detained pre-trial or pre-sentencing and were particularly vulnerable to COVID-19 because of pre-
 existing health conditions. See, e.g., Order at 3, 5–6, United States v. McKenzie, No. 18 Cr. 834
 (PAE) (S.D.N.Y. Mar. 30, 2020), ECF No. 443 (finding exceptional reasons justified release under
 18 U.S.C. § 3145(c) of defendant with asthma detained in facility with multiple confirmed cases
 of COVID-19); Order at 2–4, United States v. Roman, No. 19 Cr. 116 (KMW) (S.D.N.Y. Mar. 27,
 2020), ECF No. 155 (finding exceptional reasons justified release under § 3145(c) of defendant
 when he had hypertension and history of brain aneurysm and was detained in facility with COVID-
 19 cases); see also Order at 1, United States v. Padin, No. 20-CR-135-5 (JMF) (S.D.N.Y. Apr. 8,
 2020), ECF No. 84 (finding “compelling reason” justified temporary release on bail under §
 3142(i) because defendant’s asthma placed him at heightened risk from COVID-19).
                                                    12
Case 1:17-cr-00127-ARR Document 176 Filed 04/17/20 Page 13 of 16 PageID #: 1372



 are serious. As I stated at Asaro’s sentencing proceeding, his actions amounted to “a senseless act

 of violence.” Sentencing Tr. 19:24. I reasoned that

        Asaro nursed enough of a grudge from simply being cut off in traffic that he not
        only followed a member of the public for an extended period, terrorizing him, but
        also had an associate find out his home address and then ordered the man’s car to
        be burned to a crisp days later.

 Id. 20:1–6. I expressed concern that, even at a relatively old age and already suffering from some

 health conditions, Asaro “continued to wield the power to direct or request other people to carry

 this act out.” Id. 20:6–9. Asaro’s history and characteristics also weighed heavily in favor of a

 substantial prison sentence. As the judge who presided over Asaro’s 2015 trial, which resulted in

 acquittal, I determined that “overwhelming evidence” showed “that Mr. Asaro has lived a life of

 violence.” Id. 20:18–23. In particular, testimony showed that he, along with another individual,

 “strangled Paul Katz to death because Katz was cooperating with law enforcement.” Id. 21:11–16.

 He also “played a leading role” in the Lufthansa heist. Id. 22:7–19. In addition, he “remained

 involved in loansharking up until 2013” and “remained a powerful player within the Bonanno

 Family” as of at least 2012. Id. 22:22–25. I did not believe that time in prison would rehabilitate

 him or deter him from committing crimes in the future, considering his life-long membership in

 the mafia. See id. 25:17–21. I found “that the seriousness of the offense, promoting respect for the

 law, general deterrence, and protecting the public from the defendant’s crimes, all require[d] me

 to impose a significant period of imprisonment.” Id. 26:1–4. Thus, an above-Guidelines sentence

 was warranted. See id. 18:13–20, 26:21–27:5.

        Although these considerations are largely the same today, the analysis has changed to some

 extent. While I do not know whether Asaro currently has the ability or the power to command

 others in his organization to carry out criminal acts at his will, I do not believe that, given Asaro’s

 current state, his release would put the public at a significantly increased risk of danger. His most

                                                   13
Case 1:17-cr-00127-ARR Document 176 Filed 04/17/20 Page 14 of 16 PageID #: 1373



 recent offense stemmed from “a road rage incident” that set off his “explosive temper.” Id. 19:5–

 6, 20:9–10. With his current medical needs—and under a strict order of home incarceration, to be

 monitored by the Probation Department—he will have little, if any, opportunity to have the kinds

 of encounters that would set off his temper. Further, his more serious crimes occurred decades ago.

 See id. 18:5–8, 21:14–21, 22:7–19. And, considering his impairments—including expressive

 aphasia—he is not likely to be orchestrating complex criminal schemes.

        Ultimately, I must determine whether the extraordinary and compelling reasons militating

 in favor of release outweigh the significant factors that militate in favor of continued detention.

 See Ebbers, 2020 WL 91399, at *7. I conclude that they do. At sentencing, I intended to impose

 an above-Guidelines sentence—not a death sentence. The 58 months that Asaro has already spent

 in prison exceeds the high end of his Guidelines range, which was 41 months. See Sentencing Tr.

 18:19–20. If Asaro were to remain in detention, he would face a significant risk of contracting—

 and suffering severe complications from, and perhaps even dying from—COVID-19. I do not

 believe that continued detention, in light of this risk, is an appropriate or proportionate way to

 further the purposes of sentencing. See § 3553(a)(2).

        Thus, I grant Asaro’s motion for compassionate release pursuant to 18 U.S.C. §

 3582(c)(1)(A)(i), subject to the conditions set forth below. It is hereby ordered that:

    1. Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), I hereby reduce defendant Vincent Asaro’s term

        of incarceration such that he is released from the custody of the Bureau of Prisons effective

        as soon as the terms of this order can be implemented;

    2. The warden of MCFP Springfield shall forthwith release from custody the person of

        defendant Vincent Asaro;

    3. Defendant Vincent Asaro shall be on supervised release status, with home incarceration,



                                                  14
Case 1:17-cr-00127-ARR Document 176 Filed 04/17/20 Page 15 of 16 PageID #: 1374



      for a period of 23 months;

   4. For that 23-month period, and for 3 years thereafter, defendant Vincent Asaro shall abide

      by all the terms and conditions of supervised release that were previously imposed on him

      and are memorialized in the Judgment dated December 28, 2017, ECF No. 131;

   5. Defendant Vincent Asaro shall be released from MCFP Springfield into the custody of

      Michele Carollo and Noreen Asaro. Defendant Vincent Asaro, Carollo, and Noreen Asaro

      shall proceed immediately to Carollo’s residence (the “Residence”), where the defendant

      shall reside for the duration of his period of home incarceration and supervised release;

   6. Michele Carollo or Noreen Asaro must notify the Probation Department for the Eastern

      District of New York both upon the release of defendant Vincent Asaro into their custody

      and upon their arrival at the Residence. Defendant Vincent Asaro, Carollo, and Noreen

      Asaro are directed to follow the instructions of the assigned Probation Officer. Defendant

      Vincent Asaro is further directed to follow the conditions of supervised release imposed at

      the time of his sentence;

   7. For 23 months from the date of his release from prison, defendant Vincent Asaro shall be

      under 24-hour home incarceration to be enforced by location monitoring, using specific

      technology to be determined by the Probation Department. The defendant may only leave

      the Residence for necessary medical services with advanced notification, and approval if

      time permits, from the Probation Department. All other leave from the Residence must be

      submitted through defense counsel for the court’s approval;

   8. To ensure that location monitoring can be effectively implemented given the defendant’s

      medical conditions, a responsible, adult individual approved by the Probation Department

      must be present in the Residence with defendant Vincent Asaro at all times, on a 24-hour



                                              15
Case 1:17-cr-00127-ARR Document 176 Filed 04/17/20 Page 16 of 16 PageID #: 1375



          basis, unless excused from that requirement by the Probation Department; failure to comply

          with this requirement will constitute a violation of the terms of the defendant’s home

          incarceration;

    9. Upon entry of this Order, defense counsel shall immediately contact Probation Officer

          Joanmarie Langone and coordinate with her to facilitate enforcement of the defendant’s

          electronic monitoring and other release conditions;

    10. Defendant Vincent Asaro shall not spend 14 days in quarantine at MCFP Springfield prior

          to his release, but shall be released as soon as the terms of this Order can be implemented;

    11. While traveling from MCFP Springfield to the Residence, defendant Vincent Asaro will

          isolate himself to the best of his ability, and, beginning as soon as he arrives at the

          Residence, defendant Vincent Asaro will quarantine himself for 14 days; and

    12. Although the court assumes that defense counsel will notify the BOP of the issuance of this

          order, the court directs that the United States Attorney’s Office for the Eastern District of

          New York formally notify the BOP so that this order can be put into effect as quickly as

          possible.


 SO ORDERED.

 Dated:          April 17, 2020                         _____/s/____________
                 Brooklyn, New York                     Allyne R. Ross
                                                        United States District Judge




                                                   16
